Order entered March 11, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00868-CV

                             BRIGETTA D’OLIVIO, Appellant

                                                 V.

                         GREG FOX AND LAURA FOX, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-05606

                                          ORDER
       Before the Court are appellant’s March 7, 2019 emergency motion to extend time to file

an amended brief and March 4, 2019 third amended motion for an extension of time to file an

amended brief and appellees’ objection to that motion. In the motions, appellant complains that

(1) the clerk’s record is incomplete, (2) certain documents are missing from the “Court Portal”,

(3) the reporter’s record contains inaccuracies, and (4) certain exhibits are missing from the

reporter’s record. A copy of appellant’s motion is attached. We GRANT the motions as

follows.

       We ORDER the trial court to conduct a hearing, within thirty days of the date of this

order and make the following written findings:




                                                 1
       As to the clerk’s record, the trial court shall make written findings regarding: (1) why a

supplemental clerk’s record containing the thirty-nine documents listed in the attached motion

has not been filed and (2) whether the six documents listed in the attached motion and requested

for inclusion in a supplemental clerk’s record are now missing. If the trial court finds any

document designated for inclusion in the clerk’s record has been lost or destroyed, the trial court

must determine what constitutes an accurate copy of the missing document and order it to be

included in a supplemental clerk’s record. See TEX. R. APP. P. 34.5(e). The trial court shall

order a supplemental clerk’s record containing all the available requested documents be filed.

       As to the reporter’s record, the trial court shall make written findings regarding: (1)

whether the Master Index to the reporter’s record contains the errors alleged in the attached

motion; (2) whether volumes three and five of the reporter’s record contain the errors alleged in

the attached motion; and (3) whether volume ten is missing any exhibits and contains exhibits

that have been fabricated since trial as alleged in the attached motion. See id. 34.6(e). If the trial

court finds any inaccuracies in the reporter’s record, it must order the court reporter to conform

the reporter’s record to what occurred in the trial court and to file certified corrections in this

Court. See id. 34.6(e)(3). If the trial court finds that any exhibit is missing from the reporter’s

record and the parties cannot agree to replace the missing exhibit, the trial court shall determine

if (1) the missing exhibit was lost without appellant’s fault, (2) the missing exhibit is necessary

to the appeal’s resolution, and (3) the exhibit can be replaced with a copy determined by the trial

court to accurately duplicate with reasonable certainty the original exhibit. See id. 34.6(f)(2)-(4).

       We ORDER Felicia Pitre, Dallas County District Clerk, to file, within forty days of the

date of this order, a supplemental clerk’s record containing the trial court’s written findings and

all the documents requested by appellant the trial court found available.




                                                  2
           We ORDER Melba Wright, Official Court Reporter for the 191st Judicial District Court

to file, within forty days of the date of this order, a reporter’s record from the hearing and any

corrected reporter’s record as ordered by the trial court.

           We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Gena

Slaughter, Presiding Judge of the 191st Judicial District Court; Ms. Pitre; Ms. Wright; and all

parties.

           We ABATE this appeal to allow the trial court to comply with this order. The appeal

will be reinstated in forty-five days.




                                                      /s/    BILL WHITEHILL
                                                             JUSTICE




                                                  3